DETAILED ACTION
Response to Amendment
	In response to amendment filed on 4/28/2022, claims 1- 3, 5- 6, 9-13 and 20 are amended, claims 7- 8 and 15- 16 are cancelled. Claims 1- 6, 9- 14 and 17-20 are pending for examinations.
Response to Arguments
Applicant’s arguments with respect to claim(s) filed in the remarks on 4/28/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner has considered new reference Zhang et al. (US Pub. No. 2019/0387377 A1), hereafter Zhang-2.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Amended limitations about PSCCH and the PSSCH scheduled by the PSCCH are transmitted in a same time slot is not disclosed in the discloser. Hence it is a new matter situation.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9, 11, 17- 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Pub. No. 2019/0069200 A1) in view of and further in view of Guo (US Pub. No. 2020/0029318 A1) and in further view of Zhang et al. (US Pub. No. 2019/0387377 A1), hereafter Zhang-2.

	Regarding claim 1, Zhang teaches a sidelink communication method, comprising:
	determining, by a terminal device, a time frequency resource for a physical sidelink control channel (PSCCH) in a time frequency unit; and receiving or transmitting, by the terminal device, the PSCCH on the time frequency resource for the PSCCH (see claim 1, UE as a terminal device;…. determining, by a UE, a set of resources for Physical Sidelink Control Channel (PSCCH) transmission and a set of associated Physical Sidelink Shared Channel (PSSCH) resources, wherein the set of associated PSSCH resources is a set of resources for PSSCH transmission; determining, by the UE and in the set of resources for PSCCH transmission, a PSCCH time-frequency domain resource for PSCCH transmission; determining, by the UE and in the set of PSSCH resources associated with the set of resources for PSCCH transmission, a PSSCH time-frequency domain resource for PSSCH transmission; and transmitting, by the UE, corresponding information on the determined PSCCH time-frequency domain resource and PSSCH time-frequency domain resource; further see claim 2-5 wherein time frequency unit can be set of subframes / time-frequency domain resource; further refer to [0006- 0013]). Further Zhang teaches about wherein a time domain resource occupied by the PSCCH is different from a time domain resource occupied by a physical sidelink shared channel (PSSCH) which is scheduled by the PSCCH and the time domain resource occupied by the PSSCH is greater than the time domain resource occupied by the PSCCH (see [0013]… PSSCH scheduled by the PSCCH…; further see Fig. 2 and 3 wherein the PSCCH is different from a time domain resource occupied by a physical sidelink shared channel (PSSCH) and the time domain resource occupied by the PSSCH is greater than the time domain resource occupied by the PSCCH).
	But Zhang fails to teach about, wherein the time domain resource occupied by the PSCCH and the time domain resource occupied by the PSSCH partially overlap; wherein the PSCCH and the PSSCH scheduled by the PSCCH are transmitted in a same time slot.
	However Guo states about however Guo states as per Fig. 12 and [0155] that resources allocated for PSSCH, PSCCH and PSFCH can be adjacent in a time domain or a non-adjacent in time domain, which would result in different alternatives for the resource configuration. The resource for PSSCH and PSCCH can have symbol overlap in a time domain but occupy different resource blocks (PRBs) in a frequency domain; see [0156] in context with [0154- 0155]. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Guo with the teachings of Zhang to make system more standardized.
	But Zhang is silent about wherein the PSCCH and the PSSCH scheduled by the PSCCH are transmitted in a same time slot; however Zhang-2 teaches in [0035] about In some embodiments, when the PSSCH and a Physical Sidelink Control Channel (PSCCH) scheduling the PSSCH are transmitted in the same slot. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Zhang-2 with the teachings of Zhang in view of Guo to make system more effective. Having a mechanism wherein the PSCCH and the PSSCH scheduled by the PSCCH are transmitted in a same time slot; greater way resources can be managed/utilized in the communication system.

	Regarding claim 9, Zhang in view of Guo and Zhang-2 teaches as per claim 1, wherein the time frequency umit comprises a time slot, a subframe or a time unit composed of a specific number of time domain symbols in a time domain; see Zhang claim 2- 5 wherein first time frequency unit can be set of subframes.

	Regarding claim 11, Zhang teaches a sidelink communication method, comprising:
	determining, by a network device, a first parameter; transmitting, by the network device, the first parameter to a terminal device, wherein the first parameter is used by the terminal device to determine a time frequency resource for a physical sidelink control channel (PSCCH) in a time frequency unit; receiving or transmitting, by the network device the PSCCH on the determined time frequency resource for the PSCCH (see claim 1 (in context with [0067- 0068] about UE receives from enB (network device enb signaling or pre-configuration as a first parameter)), UE as a terminal device;…. determining, by a UE, a set of resources for Physical Sidelink Control Channel (PSCCH) transmission and a set of associated Physical Sidelink Shared Channel (PSSCH) resources, wherein the set of associated PSSCH resources is a set of resources for PSSCH transmission; determining, by the UE and in the set of resources for PSCCH transmission, a PSCCH time-frequency domain resource for PSCCH transmission; determining, by the UE and in the set of PSSCH resources associated with the set of resources for PSCCH transmission, a PSSCH time-frequency domain resource for PSSCH transmission; and transmitting, by the UE, corresponding information on the determined PSCCH time-frequency domain resource and PSSCH time-frequency domain resource; further see claim 2-5 wherein time frequency unit can be set of subframes / time-frequency domain resource; further refer to [0006- 0013]). Further Zhang teaches about wherein a time domain resource occupied by the PSCCH is different from a time domain resource occupied by a physical sidelink shared channel (PSSCH) which is scheduled by the PSCCH and the time domain resource occupied by the PSSCH is greater than the time domain resource occupied by the PSCCH (see [0013]… PSSCH scheduled by the PSCCH…; further see Fig. 2 and 3 wherein the PSCCH is different from a time domain resource occupied by a physical sidelink shared channel (PSSCH) and the time domain resource occupied by the PSSCH is greater than the time domain resource occupied by the PSCCH). Further Zhang teaches about wherein a time domain resource occupied by the PSCCH is different from a time domain resource occupied by a physical sidelink shared channel (PSSCH) which is scheduled by the PSCCH and the time domain resource occupied by the PSSCH is greater than the time domain resource occupied by the PSCCH (see [0013]… PSSCH scheduled by the PSCCH…; further see Fig. 2 and 3 wherein the PSCCH is different from a time domain resource occupied by a physical sidelink shared channel (PSSCH) and the time domain resource occupied by the PSSCH is greater than the time domain resource occupied by the PSCCH).
	But Zhang fails to teach about, wherein the time domain resource occupied by the PSCCH and the time domain resource occupied by the PSSCH partially overlap; wherein the PSCCH and the PSSCH scheduled by the PSCCH are transmitted in a same time slot.
	However Guo states about however Guo states as per Fig. 12 and [0155] that resources allocated for PSSCH, PSCCH and PSFCH can be adjacent in a time domain or a non-adjacent in time domain, which would result in different alternatives for the resource configuration. The resource for PSSCH and PSCCH can have symbol overlap in a time domain but occupy different resource blocks (PRBs) in a frequency domain; see [0156] in context with [0154- 0155]. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Guo with the teachings of Zhang to make system more standardized.
	But Zhang is silent about wherein the PSCCH and the PSSCH scheduled by the PSCCH are transmitted in a same time slot; however Zhang-2 teaches in [0035] about In some embodiments, when the PSSCH and a Physical Sidelink Control Channel (PSCCH) scheduling the PSSCH are transmitted in the same slot. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Zhang-2 with the teachings of Zhang in view of Guo to make system more effective. Having a mechanism wherein the PSCCH and the PSSCH scheduled by the PSCCH are transmitted in a same time slot; greater way resources can be managed/utilized in the communication system.

	Regarding claim 17, Zhang in view of Guo, Zhang-2 teaches as per claim 11, but Zhang is silent about wherein the time frequency umit comprises a time slot, a subframe or a time unit composed of a specific number of time domain symbols in a time domain; however Guo states in [0130] symbols about .

	Regarding claim 18, a terminal device, comprising: a processor and a memory, the memory is configured to store a computer program, the processor is configured to call and run the computer program stored in the memory, and execute the method according to claim 1; please refer to claim 1’s citations.

	Regarding claim 19, a network device, comprising: a processor and a memory, the memory is configured to store a computer program, the processor is configured to call and run the computer program stored in the memory, and execute the method according to claim 11; please refer to claim 11’s citations.

	Regarding claim 20, Zhang teaches a non-transitory computer readable storage medium, configured to store a computer program that enables a terminal device to:
	determine a time frequency resource for a physical sidelink control channel (PSCCH) in a time frequency unit; and receive or transmit the PSCCH on the time frequency resource for the PSCCH (see claim 1, UE as a terminal device;…. determining, by a UE, a set of resources for Physical Sidelink Control Channel (PSCCH) transmission and a set of associated Physical Sidelink Shared Channel (PSSCH) resources, wherein the set of associated PSSCH resources is a set of resources for PSSCH transmission; determining, by the UE and in the set of resources for PSCCH transmission, a PSCCH time-frequency domain resource for PSCCH transmission; determining, by the UE and in the set of PSSCH resources associated with the set of resources for PSCCH transmission, a PSSCH time-frequency domain resource for PSSCH transmission; and transmitting, by the UE, corresponding information on the determined PSCCH time-frequency domain resource and PSSCH time-frequency domain resource; further see claim 2-5 wherein time frequency unit can be set of subframes / time-frequency domain resource; further refer to [0006- 0013]). Further Zhang teaches about wherein a time domain resource occupied by the PSCCH is different from a time domain resource occupied by a physical sidelink shared channel (PSSCH) which is scheduled by the PSCCH and the time domain resource occupied by the PSSCH is greater than the time domain resource occupied by the PSCCH (see [0013]… PSSCH scheduled by the PSCCH…; further see Fig. 2 and 3 wherein the PSCCH is different from a time domain resource occupied by a physical sidelink shared channel (PSSCH) and the time domain resource occupied by the PSSCH is greater than the time domain resource occupied by the PSCCH).
	But Zhang fails to teach about, wherein the time domain resource occupied by the PSCCH and the time domain resource occupied by the PSSCH partially overlap; wherein the PSCCH and the PSSCH scheduled by the PSCCH are transmitted in a same time slot.
	However Guo states about however Guo states as per Fig. 12 and [0155] that resources allocated for PSSCH, PSCCH and PSFCH can be adjacent in a time domain or a non-adjacent in time domain, which would result in different alternatives for the resource configuration. The resource for PSSCH and PSCCH can have symbol overlap in a time domain but occupy different resource blocks (PRBs) in a frequency domain; see [0156] in context with [0154- 0155]. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Guo with the teachings of Zhang to make system more standardized.
	But Zhang is silent about wherein the PSCCH and the PSSCH scheduled by the PSCCH are transmitted in a same time slot; however Zhang-2 teaches in [0035] about In some embodiments, when the PSSCH and a Physical Sidelink Control Channel (PSCCH) scheduling the PSSCH are transmitted in the same slot. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Zhang-2 with the teachings of Zhang in view of Guo to make system more effective. Having a mechanism wherein the PSCCH and the PSSCH scheduled by the PSCCH are transmitted in a same time slot; greater way resources can be managed/utilized in the communication system.

Claims 2- 6, 12- 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Pub. No. 2019/0069200 A1) in view of and further in view of Guo (US Pub. No. 2020/0029318 A1) and in further view of Zhang et al. (US Pub. No. 2019/0387377 A1), hereafter Zhang-2 and in further view of Yang (US Pub. No. 2021/0250931 A1).

	Regarding claim 2, Zhang in view of Guo and Zhang-2 teaches about claim 1, but Zhang is silent about wherein determining, by the terminal device, the time frequency resource for the PSCCH in the time frequency unit comprises: determining at least one of the following information: a starting time domain symbol position of the PSCCH in the time frequency unit, a number of time domain symbols occupied by the PSCCH in the time frequency unit, an ending time domain symbol position of the PSCCH in the  time frequency unit, a frequency domain starting position of the PSCCH in the time frequency unit, a frequency domain ending position of the PSCCH in the time frequency unit, or a frequency domain resource length of the PSCCH in the time frequency unit; however Yang in context with [0004] teaches in claim 5 in context with claims 1- 4;… the configuration of the sidelink channel resource unit comprises at least one of following: a first number of first resource units (i.e. resource unit as a time frequency unit here) in the time domain, a second number of second resource units in the frequency domain, a first starting position in the time domain, and a second starting position in the frequency domain, wherein the first starting position in the time domain is one of the following in a time slot: a starting symbol and a starting available symbol for sidelink communications, and wherein the second starting position in the frequency domain is one of the following: a starting resource block (RB) and a starting available RB for sidelink communications….; see claim 5. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Yang with the teachings of Zhang in view of Guo and Zhang-2 to make system more effective. Having a mechanism wherein the determining, by the terminal device, the time frequency resource of the PSCCH in the time frequency unit comprises: determining at least one of the following information: a starting time domain symbol position of the PSCCH in the time frequency unit, a number of time domain symbols occupied by the PSCCH in the time frequency unit, an ending time domain symbol position of the PSCCH in the time frequency unit, a frequency domain starting position of the PSCCH in the time frequency unit, a frequency domain ending position of the PSCCH in the time frequency unit, or a frequency domain resource length of the PSCCH in the time frequency unit; greater way resources can be managed/utilized in the communication system.

	Regarding claim 3, Zhang in view of Guo, Zhang-2 and Yang teaches as per claim 2, wherein the determining, by the terminal device, the starting time domain symbol position of the PSCCH in the first time frequency unit comprises:
	determining, by the terminal device, the starting time domain symbol position of the PSCCH in the time frequency unit according to a first parameter; wherein receiving or transmitting, by the terminal device, the PSCCH on the determined time frequency resource for the PSCCH comprises: starting receiving or transmitting, by the terminal device, the PSCCH from the determined starting time domain symbol position in the time frequency unit; Yang states in claim 1 about wireless communication device (i.e. terminal device) determining a sidelink channel resource unit of a sidelink channel according to a sidelink channel resource pattern table; and performing sidelink communications on the sidelink channel resource unit, wherein the sidelink channel resource pattern table (i.e. parameter) comprises a plurality of sidelink channel resource configuration patterns; now refer to claim 5.. the configuration of the sidelink channel resource unit comprises at least one of following: a first number of first resource units in the time domain, a second number of second resource units in the frequency domain, a first starting position in the time domain, and a second starting position in the frequency domain, wherein the first starting position in the time domain is one of the following in a time slot: a starting symbol and a starting available symbol for sidelink communications, and wherein the second starting position in the frequency domain is one of the following: a starting resource block (RB) and a starting available RB for sidelink communications…..

	Regarding claim 4, Zhang in view of Guo, Zhang-2 and Yang teaches as per claim 3, wherein the first parameter comprises an integer K , K indicates a first time domain symbol for receiving the PSCCH; Yang see [0136]…. The starting symbol of each of the plurality of sidelink channel resource units is defined by N+i×n.sub.i, wherein N is a position of the first symbol in the time slot that is used for sidelink communication, ni is the number of first resource units in the i-th sidelink channel resource unit, and i is a non-negative integer; further see [0142] here N as a K here.

	Regarding claim 5, Zhang in view of Guo, Zhang-2 and Yang teaches as per claim 3, wherein the first parameter is determined by protocol pre-configuration information or configuration information received from a network device; Yang see claim 3. 

	Regarding claim 6, Zhang in view of Guo, Zhang-2 and Yang teaches as per claim 2, wherein the starting time domain symbol position of the PSCCH in the time frequency unit is represented by index information of a time domain symbol or an offset relative to a specific time domain symbol, and/or the starting position of the frequency domain of the PSCCH. in the time frequency unit is represented by index information of a frequency domain unit or an offset relative to a specific frequency domain unit, and/or the frequency domain resource length of the PSCCI in the time frequency unit is represented by indication information about a size of the frequency domain resource; Yang in context with [0152] refer to [0153] index information; further see [0156, 0160- 0161, 0197].

	Regarding claim 12, Zhang in view of Guo, Zhang-2 teaches as per claim 11, wherein Zhang fails to state states about the determining, by the network device, the first parameter comprises: acquiring, by the network device, a starting time domain symbol position which is configured for at least one terminal device and is available for transmitting the PSCCH in a time frequency unit and and determining, by the network device, a maximum value M of starting time domain symbol positions of the at least one terminal device available for transmitting the PSCCH as the first parameter, wherein M is an integer; however Yang teaches in context with [0004] refer to see claim 3; wireless communication node as a network device; side link channel resource pattern table can be a first parameter; here sidelink channel can be PSCCH; see claim 2 hence sidelink channel resource pattern table can be for PSCCH; now refer to claim 1 and 8 wherein wireless communication device can be a terminal device which determines based on wireless communication node indication about sidelink channel resource unit; refer to claim 4 wherein the plurality of sidelink channel resource configuration patterns each is used to indicate a configuration of at least one sidelink channel resource unit of at least one sidelink channel; claim 5  wherein the configuration of the sidelink channel resource unit comprises at least one of following: a first number of first resource units in the time domain, a second number of second resource units in the frequency domain, a first starting position in the time domain, and a second starting position in the frequency domain, wherein the first starting position in the time domain is one of the following in a time slot: a starting symbol and a starting available symbol for sidelink communications……..); further Yang teaches about determining, by the network device, a maximum value M of starting time domain symbol positions of the at least one terminal device available for transmitting the PSCCH as the first parameter, wherein M is an integer; see [0136]…. The starting symbol of each of the plurality of sidelink channel resource units is defined by N+i×n.sub.i, wherein N is a position of the first symbol in the time slot that is used for sidelink communication, ni is the number of first resource units in the i-th sidelink channel resource unit, and i is a non-negative integer; further see [0142] here N as a M here. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Yang with the teachings of Zhang in view of Guo, Zhang-2 to make system more effective. Having a mechanism wherein determining, by the network device, the first parameter comprises: acquiring, by the network device, a starting time domain symbol position which is configured for at least one terminal device and is available for transmitting the PSCCH in a time frequency unit and and determining, by the network device, a maximum value M of starting time domain symbol positions of the at least one terminal device available for transmitting the PSCCH as the first parameter, wherein M is an integer; greater way resources can be managed/utilized in the communication system.

	Regarding claim 13, Zhang in view of Guo, Zhang-2 teaches as per claim 11, but Zhang is silent about comprising: transmitting, by the network device, at least one of the following information to the terminal device: a starting time domain symbol position of the PSCCH in a time frequency unit, a number of time domain symbols occupied by the PSCCH in a time frequency unit, an ending time domain symbol position of the PSCCH in a time frequency unit, a frequency domain starting position of the PSCCH in a time frequency unit, a frequency domain ending position of the PSCCH in a time frequency unit, or a frequency domain resource length of the PSCCH in a time frequency unit; however Yang teaches in context with [0004] refer to see claim 3; wireless communication node as a network device; side link channel resource pattern table can be a first parameter; here sidelink channel can be PSCCH; see claim 2 hence sidelink channel resource pattern table can be for PSCCH; now refer to claim 1 and 8 wherein wireless communication device can be a terminal device which determines based on wireless communication node indication about sidelink channel resource unit; refer to claim 4 wherein the plurality of sidelink channel resource configuration patterns each is used to indicate a configuration of at least one sidelink channel resource unit of at least one sidelink channel; claim 5  wherein the configuration of the sidelink channel resource unit comprises at least one of following: a first number of first resource units in the time domain, a second number of second resource units in the frequency domain, a first starting position in the time domain, and a second starting position in the frequency domain, wherein the first starting position in the time domain is one of the following in a time slot: a starting symbol and a starting available symbol for sidelink communications……...). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Yang with the teachings of Zhang in view of Guo, Zhang-2 to make system more standardized.

	Regarding claim 14, Zhang in view of Guo, Zhang-2 and Yang teaches as per claim 13, further Yang states about wherein the starting time domain symbol position of the PSCCH in the first time frequency unit is represented by index information of a time domain symbol or an offset relative to a specific time domain symbol, and/or the starting position of the frequency domain of the PSCCH. in the first time frequency unit is represented by index information of a frequency domain unit or an offset relative to a specific frequency domain unit, and/or the frequency domain resource length of the PSCCI in the first time frequency unit is represented by indication information about a size of the frequency domain resource; Yang in context with [0152] refer to [0153] index information; further see [0156, 0160- 0161, 0197].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Pub. No. 2019/0069200 A1) in view of and further in view of Guo (US Pub. No. 2020/0029318 A1) and in further view of Zhang et al. (US Pub. No. 2019/0387377 A1), hereafter Zhang-2 and in view of in view of Zhang et al. (US Pub. No. 2021/0314933 A1), hereafter Zhang-1.

	Regarding claim 10, Zhang in view of Guo, Zhang-2  teaches as per claim 1, but Zhang is silent about wherein the time frequency unit comprises a system bandwidth, a bandwidth part (BWP), or a frequency domain unit composed of a specific number of sub-bands in a frequency domain; however Zhang-1 states in [0115] about time-frequency resource as a BWP. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Zhang-1 with the teachings of Zhang in view of Guo, Zhang-2  to make system more standardized. Having a mechanism wherein the first time frequency unit comprises a system bandwidth, a bandwidth part (BWP), or a frequency domain unit composed of a specific number of sub-bands in a frequency domain; greater way standardized approach can be carried out in the communication system.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970. The examiner can normally be reached 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468